Citation Nr: 0909711	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-04 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 10 percent disabling.  

2.  Entitlement to an increased initial rating for sciatic 
neuropathy of the right lower extremity, currently rated as 
10 percent disabling.  

3.  Entitlement to an increased initial rating for sciatic 
neuropathy of the left lower extremity, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to December 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 10 percent disability rating for a lumbar spine disability 
and granted service connection and awarded 10 percent 
disability ratings for sciatic neuropathy of the right and 
left lower extremities, effective September 19, 2003.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been manifested 
by no more than slight lumbosacral strain of the 
thoracolumbar spine, with no incapacitating episodes during 
the past 12 months.  There is evidence of muscle spasm or 
guarding severe enough to result in scoliosis and reversed 
lordosis; ankylosis has not been shown.  

2.  Since September 19, 2003, the Veteran's sciatic 
neuropathy of the right lower extremity has been manifested 
by decreased pinprick sensation, weakness, and abnormal 
reflexes.  It has not been productive of muscle atrophy, and 
has been productive of no more than mild incomplete paralysis 
of the sciatic nerve.  

3.  Since September 19, 2003, the Veteran's sciatic 
neuropathy of the left lower extremity has been manifested by 
decreased pinprick sensation, weakness, and abnormal 
reflexes.  It has not been productive of muscle atrophy, and 
has been productive of no more than mild incomplete paralysis 
of the sciatic nerve.  




CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not greater, 
for a lumbar spine disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code (DCs) 5292, 5293, 5294, 5295 (2003), 5003, 
5236, 5237, 5238, 5239, 5242, 5243 (2008).   

2.  The criteria for an initial rating in excess of 10 
percent for sciatic neuropathy of the right lower extremity 
have not been met since September 19, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8520 (2008).  

3.  The criteria for an initial rating in excess of 10 
percent for sciatic neuropathy of the left lower extremity 
have not been met since September 19, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8520 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Lumbar Spine Disability 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2008).  The guidance provided by the Court 
in DeLuca must be followed in adjudicating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 (2008) and 38 C.F.R. 
§ 4.45 (2008) should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).    

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the lumbar vertebrae are considered groups of 
minor joints.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  
Diagnostic Code 5010, used for rating traumatic arthritis, 
directs that the evaluation of arthritis be conducted under 
DC 5003, which states that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003, 5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003, 
5010.  In the absence of limitation of motion, X- ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

Although there is X-ray evidence of arthritis in the lumbar 
spine, the Veteran is already in receipt of a 10 percent 
disability rating under a limitation of motion diagnostic 
code.  Therefore, the criteria listed under DC 5003 cannot 
serve as a basis for an increased rating for the lumbar spine 
disability.  38 C.F.R. § 4.14.  The Board will therefore 
discuss the applicability of the other regulatory criteria.   

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's Office 
of General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the Veteran's disability 
for periods preceding the effective date of the regulatory 
change.  The most favorable regulation will be applied after 
the date of regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 
2000), 65 Fed. Reg. 33422 (2000).  

The RO has considered and notified the Veteran of both the 
old and the new versions of the relevant criteria.  
Therefore, the Board's following decision results in no 
prejudice to the Veteran in terms of lack of notice of the 
regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, and an assessment of the effect of pain on those 
activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008). 

Prior to September 26, 2003, slight limitation of motion of 
the lumbar spine warranted a 10 percent evaluation, a 20 
percent evaluation was assigned for moderate limitation of 
motion of the lumbar spine, and a 40 percent rating was 
assigned for severe limitation of motion.  38 C.F.R. § 4.71a, 
DC 5292 (2003).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).   

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The reclassified diagnostic codes 
include 5236 (sacroiliac injury and weakness), 5237 
(lumbosacral strain), 5242 (degenerative arthritis of the 
spine), and 5243 (intervertebral disc syndrome).  68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher rating when all disabilities are combined.  38 C.F.R. 
§ 4.71a, DCs 5237, 5242, 5243 (2008).   

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:  

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
Normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Normal ranges of motion for each component of 
spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, Plate V, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 2 (2008).  

The Veteran's lumbar spine disability has been rated as 10 
percent disabling under DC 5292, which contemplates 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292 (2003).  Other applicable diagnostic codes include DC 
5293, which contemplates intervertebral disc syndrome; DC 
5294, which contemplates sacroiliac injury and weakness; and 
DC 5295, which contemplates lumbosacral strain.  Sacroiliac 
injury and weakness are rated using the criteria for 
lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5293, 5294, 5295 
(2003).    

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On 
VA examination in October 2003, the Veteran's lumbar spine 
had 75 degrees flexion, 30 degrees extension, 30 degrees 
lateral flexion bilaterally, and 30 degrees lateral rotation 
bilaterally.  There was loss of lumbar curvature but no 
paraspinal muscle spasm or tenderness on the vertebrae, 
sacroiliac joint, or surgical scar.  Although there was 
painful motion on flexion of the lumbar spine, there was no 
additional limitation of motion due to pain.  At a May 2005 
VA examination, range of motion testing revealed 85 degrees 
flexion, 25 degrees extension, 25 degrees lateral flexion 
bilaterally, and 25 degrees lateral rotation bilaterally.  
There was pain on extension, but there was no additional 
limitation of motion due to pain.  The Veteran had mild 
guarding, tenderness, and weakness of the spine as well as 
mild scoliosis.  On VA examination in December 2007, the 
Veteran's lumbar spine had 90 degrees flexion, 20 degrees 
extension, 30 degrees lateral flexion bilaterally, and 50 
degrees lateral rotation bilaterally.  There was lumbar 
flattening and reverse lordosis but no evidence of muscle 
spasm, guarding, tenderness, or weakness.  Although there was 
pain following repetitive motion, there was no additional 
limitation of motion due to pain.          

Based upon the ranges of motion recorded at the above 
examinations, the Board concludes that the Veteran's 
limitation of motion falls at most within the slight range, 
even when taking into account any additional loss of function 
due to pain and other factors.  The Board finds that overall, 
there is minimal limitation of lumbar motion.  There was no 
limitation due to pain for the range of motion testing in all 
of the above examinations.  Thus, under the old qualitative 
rating criteria for evaluating limitation of motion of the 
lumbar spine, the Veteran's lumbar spine disability was 
slight, for which a 10 percent rating was warranted.  
38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old schedular 
criteria of DC 5292 cannot serve as a basis for an increased 
rating in this particular case.    

Under the more specific numerical criteria found under the 
revised spinal regulations, the ranges of motion at the 
October 2003, May 2005, and December 2007 VA examinations for 
the Veteran's lumbar spine disability fall within the 
requirements for a 10 percent rating: forward flexion greater 
than 60 degrees but not greater than 85 degrees; or combined 
range of motion greater than 120 degrees but not greater than 
235 degrees.  38 C.F.R. § 4.71a, DCs 5236, 5237, 5242 (2008).  
However, the Veteran has demonstrated abnormal spinal contour 
at all of the VA examinations.  There is evidence that the 
Veteran met the criteria for a 20 percent rating under the 
revised spinal regulations because he had muscle spasm or 
guarding severe enough to result in loss of lumbar curvature, 
scoliosis, lumbar flattening, and reverse lordosis.  
38 C.F.R. § 4.71a, DCs 5236, 5237, 5242.  Thus, the Board 
finds that a 20 percent rating under DCs 5236, 5237, and 5242 
is warranted as of September 19, 2003, the date of the 
Veteran's claim for increased rating.  

When rated under the old diagnostic code for lumbosacral 
strain, the Veteran's lumbar spine disability does not 
satisfy the qualitative criteria for a rating higher than 10 
percent.  Under the old schedular criteria of DC 5295, a 
higher rating of 20 percent was not warranted unless there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in the standing position.  
38 C.F.R. § 4.71a, DC 5295 (2003).  In this case, there is no 
evidence of any spasm of the paravertebral muscles on extreme 
forward bending.  Furthermore, unilateral loss of lateral 
spine motion was not shown.  Thus, the old schedular criteria 
of DC 5295 may not serve as a basis for an increased rating 
in this particular case.  The Board notes that there is not a 
new set of criteria for rating a lumbosacral strain other 
than the General Rating Formula for Disease and Injuries of 
the Spine already discussed above.  

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003).  Under that 
code, a 20 percent rating is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  Incapacitating episodes were defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Here, there is no evidence that the Veteran had 
any incapacitating episodes or hospital admissions related to 
his lumbar spine disability during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under that diagnostic code. 

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Similarly, neurologic disabilities are rated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003-
04).  

There is no evidence that the Veteran had any incapacitating 
episodes or hospital admissions related to his lumbar spine 
disability during any one-year period of the rating period 
under consideration.  It has been determined in this case 
that there is no evidence of incapacitating episodes as 
defined under DC 5293 or the General Rating Formula for 
Diseases and Injuries of the Spine (in effect from September 
23, 2002, to September 26, 2003, and from September 26, 2003, 
through the present, respectively).  Therefore, it is 
necessary to determine whether the Veteran may be entitled to 
a higher rating if chronic orthopedic and neurologic 
manifestations are evaluated separately and combined with all 
other disabilities.  

Turning first to the orthopedic manifestations, on VA 
examination in October 2003, the Veteran's lumbar spine had 
75 degrees flexion, 30 degrees extension, 30 degrees lateral 
flexion bilaterally, and 30 degrees lateral rotation 
bilaterally.  There was loss of lumbar curvature but no 
paraspinal muscle spasm or tenderness on the vertebrae, 
sacroiliac joint, or surgical scar.  Although there was 
painful motion on flexion of the lumbar spine, there was no 
additional limitation of motion due to pain.  At a May 2005 
VA examination, range of motion testing revealed 85 degrees 
flexion, 25 degrees extension, 25 degrees lateral flexion 
bilaterally, and 25 degrees lateral rotation bilaterally.  
There was also pain on extension, but there was no additional 
limitation of motion due to pain.  The Veteran had mild 
guarding, tenderness, and weakness of the spine and mild 
scoliosis.  On VA examination in December 2007, the Veteran's 
lumbar spine had 90 degrees flexion, 20 degrees extension, 30 
degrees lateral flexion bilaterally, and 50 degrees lateral 
rotation bilaterally.  There was lumbar flattening and 
reverse lordosis but no evidence of muscle spasm, guarding, 
tenderness, or weakness.  While there was pain following 
repetitive motion, there was no additional limitation of 
motion due to pain.  Taken together, these ranges of motion 
would not warrant a rating of 20 percent under the general 
rating formula.  The requirement for a rating in excess of 20 
percent under the general rating formula, favorable ankylosis 
of the entire thoracolumbar spine or limitation of flexion to 
30 degrees or less, is not demonstrated.  38 C.F.R. § 4.71a, 
DC 5237 (2008).  

Post-service VA and private medical reports dated from 
October 2005 to October 2007 show that the Veteran received 
intermittent treatment for his chronic lumbar radiculopathy.  
The Veteran complained of constant numbness but stated that 
he was still able to perform his duties at work.  

On VA examination in October 2003, the Veteran complained of 
constant numbness on the left posterior lower leg and heel 
and reported that his right heel became numb at the end of 
the day.  He denied any bowel or bladder incontinence.  
Examination revealed straight leg raising to be negative and 
knee jerks to be 2+.  Ankle jerk was 0 for the left and 2+ 
for the right.  There was diminished light touch on the right 
big toe and lateral and plantar foot.  The diagnosis was 
residuals, status post discectomy, L5-S1.  

At a May 2005 VA examination, the Veteran reported 
experiencing paresthesias of the bilateral sciatic nerves 
since 1993.  He denied losing motor function or bowel and 
bladder function.  He complained of numbness, weakness, and 
paresthesias in both legs.  Examination revealed weakness in 
the anterior tibialis, hip extensor, ankle dorsiflexion, 
ankle plantar, gastrocnemius, soleus, and great toe extensor 
muscles of the bilateral lower extremities.  There was 
decreased light touch in the bilateral lower extremities.  
Knee jerk reflexes were 2+, and ankle jerk reflexes were 1+ 
for the left, and 2+ for the right.  There was no evidence of 
muscle atrophy, abnormal muscle tone or bulk, tremors, tics, 
movements, plantar reflex, gait, balance, or joint function, 
and no residuals of a benign or malignant neoplasm of a 
nerve.  The examiner diagnosed the Veteran with lumbar 
radiculopathy with paresthesia to bilateral L5 and S1.  The 
examiner found nerve dysfunction, but no paralysis, neuritis, 
or neuralgia.  

On VA examination in December 2007, the Veteran complained of 
chronic and gradual paralysis of the bilateral lower 
extremities.  He reported weakness of the right ankle and 
numbness from the posterior of the left thigh and leg down to 
the back of the left ankle.  Examination revealed right ankle 
dorsiflexion against resistance was 4/5, right foot inversion 
was 4/5, and decreased strength on standing on right heel and 
right toe was 4/5.  There was weakness in the right ankle 
plantar, gastrocnemius, and soleus and right great toe.  
Sensory examination of the right side was normal, but sensory 
examination of the left side showed decreased pain, light 
touch, and monofilament in the left lower post thigh, calf, 
and heel.  Reflexes of the bilateral knees were 1+.  Left 
ankle reflex was 0, and right ankle reflex was 1+.  Babinski 
reflexes were normal bilaterally, and there was no evidence 
of muscle atrophy, abnormal muscle tone or bulk, tremors, 
tics, movements, or joint function.  Gait and balance were 
normal.  The examiner diagnosed the Veteran with mild 
bilateral lower extremity paresis involving the sciatic nerve 
and left lower extremity peripheral sensory neuropathy in the 
L5-S1 dermatome distribution.  He noted that it was not 
paralysis, neuritis, or neuralgia.      

The Board notes that in a December 2003 rating decision, the 
RO granted service connection and awarded 10 percent 
disability ratings for sciatic neuropathy of the bilateral 
lower extremities, effective September 19, 2003.  While the 
Veteran has complained of neurological abnormalities related 
to his lumbar spine disability, including pain that radiated 
into both legs and numbness and weakness in the legs, the 
current medical evidence does not support a conclusion that 
the Veteran has any additional neurological symptoms 
amounting to any incomplete paralysis of any nerves related 
to his lumbar spine disability other than the sciatic 
neuropathy of the bilateral lower extremities, for which he 
is already in receipt of 10 percent disability ratings for 
sensory neurological impairments.  Therefore, the Board finds 
that no additional separate rating for neurological 
impairment is warranted.   

The Veteran has been assigned a disability rating of 10 
percent under the rating criteria for limitation of motion of 
the lumbar spine.  The Board finds that the criteria for a 
rating greater than 10 percent for the spine disability are 
met as of September 19, 2003.  Consideration has been given 
to the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the Veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
increased rating due to the effects of pain and weakness on 
the lumbar spine.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the Veteran's lumbar spine 
disability warrant no more than a 20 percent rating since 
September 19, 2003.  The Board finds that the Veteran is not 
entitled to any additional separate rating for any 
neurological component of his lumbar spine disability, as 
there is no objective evidence of any additional neurological 
manifestations related to his lumbar spine disability beyond 
that which has already been rated.  The Board finds that an 
increased rating for a lumbar spine disability is warranted 
as of September 19, 2003, and the claim must be granted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  




Sciatic Neuropathy of the Right and Left Lower Extremities 

The Veteran's sciatic neuropathy of the right and left lower 
extremities are each rated as 10 percent disabling under DC 
8520, which pertains to paralysis of the sciatic nerve.  38 
C.F.R. § 4.124a, DC 8520 (2008). 

The criteria for evaluating the severity or impairment of the 
sciatic nerve is set forth under Diagnostic Codes 8520, 8620, 
and 8720.  Disability ratings of 10 percent, 20 percent and 
40 percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscle atrophy.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  
Diagnostic Code 8620 and 8720 address the criteria for 
evaluating neuritis and neuralgia of the median nerve, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  
38 C.F.R. § 4.124a, DCs 8520, 8620, 8720 (2008). 

Post-service VA and private medical reports dated from 
September 2003 to October 2007 show that the Veteran received 
intermittent treatment for his chronic lumbar radiculopathy.  
The Veteran complained of numbness and was found to 
objectively have decreased sensation and abnormal reflexes.  

On VA examination in October 2003, the Veteran complained of 
constant numbness on the left posterior lower leg and heel 
and reported that his right heel became numb at the end of 
the day.  He denied any bowel or bladder incontinence.  
Examination revealed straight leg raising to be negative and 
knee jerks to be 2+.  Ankle jerk was 0 for the left and 2+ 
for the right.  There was diminished light touch on the right 
big toe and lateral and plantar foot.  The diagnosis was 
residuals, status post discectomy, L5-S1.  

At a May 2005 VA examination, the Veteran reported 
experiencing paresthesias of the bilateral sciatic nerves 
since 1993.  He denied losing motor function or bowel and 
bladder function.  He complained of numbness, weakness, and 
paresthesias in both legs.  Examination revealed weakness in 
the anterior tibialis, hip extensor, ankle dorsiflexion, 
ankle plantar, gastrocnemius, soleus, and great toe extensor 
muscles of the bilateral lower extremities.  There was 
decreased light touch in the bilateral lower extremities.  
Knee jerk reflexes were 2+, and ankle jerk reflexes were 1+ 
for the left, and 2+ for the right.  There was no evidence of 
muscle atrophy, abnormal muscle tone or bulk, tremors, tics, 
movements, plantar reflex, gait, balance, or joint function, 
and no residuals of a benign or malignant neoplasm of a 
nerve.  The examiner diagnosed the Veteran with lumbar 
radiculopathy with paresthesia to bilateral L5 and S1.  The 
examiner found nerve dysfunction, but no paralysis, neuritis, 
or neuralgia.  

On VA examination in December 2007, the Veteran complained of 
chronic and gradual paralysis of the bilateral lower 
extremities.  He reported weakness of the right ankle and 
numbness from the posterior of the left thigh and leg down to 
the back of the left ankle.  Examination revealed right ankle 
dorsiflexion against resistance was 4/5, right foot inversion 
was 4/5, and decreased strength on standing on right heel and 
right toe was 4/5.  There was weakness in the right ankle 
plantar, gastrocnemius, and soleus and right great toe.  
Sensory examination of the right side was normal, but sensory 
examination of the left side showed decreased pain, light 
touch, and monofilament in the left lower post thigh, calf, 
and heel.  Reflexes of the bilateral knees were 1+.  Left 
ankle reflex was 0, and right ankle reflex was 1+.  Babinski 
reflexes were normal bilaterally, and there was no evidence 
of muscle atrophy, abnormal muscle tone or bulk, tremors, 
tics, abnormal movements, or abnormal joint function.  Gait 
and balance were normal.  The examiner diagnosed the Veteran 
with mild bilateral lower extremity paresis involving the 
sciatic nerve and left lower extremity peripheral sensory 
neuropathy in the L5-S1 dermatome distribution.  He noted 
that it was not paralysis, neuritis, or neuralgia.      

The findings in the medical evidence support a conclusion 
that the Veteran has sciatic neuropathy in both the right and 
left lower extremities, which results in numbness, decreased 
sensation, weakness, and abnormal reflexes.  There is no 
evidence, however, of muscle atrophy or bowel or bladder 
incontinence.  The Board therefore finds that the Veteran's 
lower extremity sciatic neuropathy symptoms are primarily 
sensory in nature and compatible with an incomplete paralysis 
of the sciatic nerve that is mild in degree.  Accordingly, 
the Board finds that a rating in excess of 10 percent is not 
warranted for either extremity.  The Board finds no evidence 
of organic changes, such as muscle atrophy or trophic 
changes, that would warrant a higher rating or demonstrate 
more than a mild degree of incomplete paralysis of the 
sciatic nerve. 

The Board also concludes that the evidence does not 
demonstrate that the Veteran's sciatic neuropathy of the 
right and left lower extremities approximates moderate 
incomplete neuritis, or neuralgia, such that a higher 
evaluation would be warranted under DC 8620 or 8720.  The 
evidence demonstrates that the Veteran has mildly decreased 
sensation but no evidence of neuritis or neuralgia in his 
lower extremities.  Accordingly, the Board finds that the 
Veteran's sciatic neuropathy of the lower extremities does 
not rise to the level of moderate incomplete neuritis, or 
neuralgia of the sciatic nerve, as contemplated by these 
diagnostic codes.  38 C.F.R. § 4.124a, DCs 8620, 8720.  

The preponderance of the evidence demonstrates that since 
September 19, 2003, the sciatic neuropathy of each extremity 
has warranted a rating no higher than 10 percent.  As the 
preponderance of the evidence is against the claims for an 
increased rating, the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


        Extraschedular Consideration

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with these service-
connected disabilities cause mild lumbosacral strain, 
scoliosis, reversed lordosis, and mild, bilateral incomplete 
paralysis of the sciatic nerve.  However, such impairment is 
contemplated by the rating criteria.  38 C.F.R. § 4.71a, DCs 
5292, 5293, 5294, 5295 (2003), 5003, 5236, 5237, 5238, 5239, 
5242, 5243, 4.124a, DC 8520 (2008).  The rating criteria 
reasonably describe the Veteran's disabilities.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003 and May 
2008; a rating decision in December 2003; a statement of the 
case in September 2004; and supplemental statements of the 
case in November 2007 and January 2008.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Entitlement to a 20 percent rating, but not greater, for a 
lumbar spine disability since September 19, 2003, is granted, 
subject to the statutes and regulations governing the payment 
of monetary benefits.  

An initial rating in excess of 10 percent for sciatic 
neuropathy of the right lower extremity is denied.  

An initial rating in excess of 10 percent for sciatic 
neuropathy of the left lower extremity is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


